Filed 10/5/20 Kravchuk v. City and County of San Francisco CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 ANDRIY KRAVCHUK et al.,
           Plaintiffs and Appellants,
                                                                        A157893
 v.
 CITY AND COUNTY OF SAN                                                 (San Francisco City & County
 FRANCISCO et al.,                                                      Super. Ct. No. CGC-17-560850)
           Defendants and Respondents.


         Plaintiffs Andriy Kravchuk and Artem Koshkalda appeal from the
judgment entered after the trial court granted defendants’ motion for
summary judgment. Plaintiffs contend the trial court erred in determining
that they failed to demonstrate the existence of a triable issue of material fact
in their cause of action for slander. We affirm.
                                               I. BACKGROUND
         Plaintiffs are real estate investors in the City and County of San
Francisco (City). In their second amended complaint, plaintiffs alleged that
Omar Masry, a senior analyst in the Office of Short-Term Rentals for the City
and County of San Francisco, began to investigate them for alleged violations
of San Francisco’s short-term rental regulations with respect to several
properties owned by plaintiffs.1 On or around March 16, 2017, Masry
allegedly told Dawn Durbin, an escrow officer, that plaintiffs were “involved
in money laundering, and words to that effect.” Plaintiffs alleged the
conversation occurred after Masry’s investigation had concluded and that
Kravchuk was in contract to sell his property located at 72 Townsend Street
at the time. Plaintiffs asserted the “words were slanderous per se because
they imputed [sic] Plaintiffs’ professional reputation, and accused Plaintiffs of
engaging in and being involved with criminal activities.” They further
alleged the words were false and were not within the scope of any official
duties related to allegations of short-term rental law violations.
      Defendants filed a motion for summary judgment. Defendants argued
the alleged defamatory statement was privileged under Civil Code section 47
and Government Code section 821.6, and that it was not a provable false
factual assertion. Defendants further argued the statement was too vague to
be proven false because it did not refer to plaintiffs or their connection with
any criminal activity and the totality of the circumstances surrounding the
statement showed it was Masry’s opinion, not an actionable defamatory
statement.
      In support of their motion for summary judgment, defendants
presented evidence that Masry began receiving complaints about properties
located at 72 Townsend Street and 450 Hayes Street in San Francisco in


      1 San Francisco Administrative Code section 41A (Airbnb Law) is
designed to combat the shortage of affordable rental housing in the City.
(S.F. Admin. Code, § 41A.2., 41A.3.) The Airbnb Law imposes regulations on
short-term rental properties requiring them, among other things, to register
with the Office of Short-Term Rentals. (S.F. Admin. Code, § 41A.5,
subd. (g)(1)(E).) The Office of Short-Term Rentals has the discretion to
investigate, identify, and adjudicate violations of the Airbnb Law. (S.F.
Admin. Code, §§ 41A.6, subd. (a), (c), 41A.7.)


                                        2
January 2017. Masry began an investigation for possible violations of the
Airbnb Law. During the course of his investigation, Masry became aware
plaintiffs were named defendants in a federal lawsuit in Nevada alleging
they were counterfeiting Epson Corporation ink cartridges. On February 3,
2017, Masry sent Kravchuk a “ ‘Determination of Administrative Penalties’ ”
for 72 Townsend Street in the amount of $14,520.
      Defendants also presented evidence in the form of declarations from
Masry and Durbin (the escrow officer) that Masry spoke with Durbin during
the course of his investigation. Durbin called Masry because he was the
City’s point of contact listed on notices of violation. Durbin did not know
Masry prior to contacting him. They discussed, among other things, whether
or not liens levied against plaintiffs had been paid. During the course of their
conversation, Durbin recalled Masry making a comment about something
“ ‘starting with an M and ending with an L.’ ” Durbin recalled Masry did not
make any further comments regarding that statement, never referred to
plaintiffs by name, and never directly used the term “money laundering.”
Durbin did not interpret Masry’s statement as alleging that plaintiffs were
involved in money laundering.
      In response to a request for production of documents, plaintiffs
produced an e-mail sent by Durbin on March 16, 2017 to a Vladimir
Slobodianiuk, with a “cc” to plaintiff Koshkalda. The e-mail explains
homeowners associations for 72 Townsend Street and 450 Hayes Street had
contacted Durbin and told her she needed to contact Omar Masry about liens
on both properties. Durbin wrote she contacted Masry, who told her there
were illegal short-term rentals on both properties and that notices were sent
but ignored. Durbin then wrote that Masry “also mentioned a possibility of
involvement of something ‘starting with an M and ending with an L.’ ”



                                       3
      Plaintiffs filed their opposition to the motion for summary judgment.
In their separate statement of disputed facts, plaintiffs disputed, among
other facts, the “context how and why and in which sentence and with what
meaning Mr. Masry mentioned something ‘starting with an M and ending
with an L’ referring to Plaintiffs,” but they did not cite to any evidence.
Plaintiffs did not dispute that Durbin wrote in her e-mail that Masry
“mentioned a possibility of involvement of something ‘starting with an M and
ending with an L.’ ”
      One week after they filed their opposition to the summary judgment
motion, plaintiffs took Masry’s deposition.
      When defendants filed their reply brief on the summary judgment
motion, defendants did not specifically discuss Masry’s deposition, but they
included one sentence in their memorandum of points and authorities
stating: “In addition, after the filing of plaintiffs’ opposition to this motion for
summary judgment, discovery revealed that there may be a disputed fact
regarding whether the alleged statement is a provable false statement. (See
Defendants’ Motion for Summary Judgment, Section III.)” Defendants did
not discuss or cite to any specific evidence, and they argued the court should
not consider new evidence because it was late and plaintiffs had no good
cause for adding it to the record.
      The trial court issued a tentative ruling granting the summary
judgment motion. At the hearing, plaintiffs for the first time asked the court
if they could present “crucial” facts that “were never mentioned” because “of
the gamesmanship of the defendants and defense counsel.” Plaintiffs told the
court they had additional evidence from Masry’s deposition, which was taken
after the opposition to the summary judgment motion was due. The court
clarified that plaintiffs were seeking to present new evidence, despite the fact



                                         4
that they failed to seek a continuance of the hearing on the summary
judgment motion. The court then ruled: “I’m not going to allow you to
address anything that’s not in the papers here. You had a full opportunity to
present evidence in opposition to the motion. My tentative addresses that
evidence to the extent it’s admissible at all, and you haven’t asked that the
Court continue the hearing to allow you to obtain additional evidence which
was something that you could have done when you filed your opposition.”
      After further colloquy with plaintiffs about whether they would be
allowed to present new evidence and after allowing defendants’ counsel to
respond, the trial court adopted its tentative ruling and granted the motion
for summary judgment. In the order granting the motion, the trial court
observed that the only admissible evidence of the alleged defamatory
statement was that in a conversation with Durbin, Masry “ ‘mentioned a
possibility of involvement of something “starting with an M and ending with
an L.” ’ ” That statement was ambiguous, and too vague to be actionable.
The court further noted there was no evidence Durbin understood the
statement to mean money laundering, nor to allege that plaintiffs were
involved in that crime. Finally, the trial court concluded that “even if the
statement was reasonably susceptible of the defamatory meaning that
Plaintiffs draw from it,” the use of the word “ ‘possibly’ ”2 suggested the
statement was an expression of opinion, not a statement fact that could
support a defamation action.
      The trial court subsequently denied plaintiffs’ motions for
reconsideration and a new trial.

      2  In her e-mail, Durbin stated that Masry “mentioned a possibility of
involvement of something ‘starting with an M and ending with an L.’ ”
(Italics added.) Because the word “possibly” is not used in any of Durbin’s
other statements, we assume this is what the trial court was referencing.


                                        5
                                II. DISCUSSION
A. Standard of Review
      A “motion for summary judgment shall be granted if all the papers
submitted show that there is no triable issue as to any material fact and that
the moving party is entitled to judgment as a matter of law.” (Code Civ.
Proc., § 437c, subd. (c).) “The moving party bears the burden of showing the
court that the plaintiff ‘has not established, and cannot reasonably expect to
establish, a prima facie case . . . .’ ” (Miller v. Department of Corrections
(2005) 36 Cal.4th 446, 460.) Once the moving party has met that burden, the
burden shifts to the opposing party to show that a triable issue exists. (Code
Civ. Proc., § 437c, subd. (p)(2).)
      We review an order granting summary judgment de novo. (Yanowitz v.
L’Oreal USA, Inc. (2005) 36 Cal.4th 1028, 1037.) “We liberally construe the
evidence in support of the party opposing summary judgment and resolve
doubts concerning the evidence in favor of that party.” (Ibid.; Brown v.
Goldstein (2019) 34 Cal.App.5th 418, 432.)
B. Analysis
      Under Civil Code section 46, “Slander is a false and unprivileged
publication, orally uttered, . . . which: [¶] 1. Charges any person with crime
. . . .” For a statement to be slanderous, a plaintiff must provide evidence of a
statement of fact that is provably false. (Seelig v. Infinity Broadcasting Corp.
(2002) 97 Cal.App.4th 798, 809.) “Statements do not imply a provably false
factual assertion and thus cannot form the basis of a defamation action if
they cannot ‘ “reasonably [be] interpreted as stating actual facts” about an
individual.’ ” (Ferlauto v. Hamsher (1999) 74 Cal.App.4th 1394, 1401.) In
considering whether a statement is susceptible to a slanderous
interpretation, courts look to the “totality of the circumstances” and consider



                                         6
“the meaning of the language in context and its susceptibility of being proved
true or false.” (Moyer v. Amador Valley J. Union High School Dist. (1990)
225 Cal.App.3d 720, 724–725.) Whether or not an alleged slanderous
statement is subject to a defamatory meaning is a question of law for the
court. (Gregory v. McDonnell Douglas Corp. (1976) 17 Cal.3d 596, 601.)
      Based on all of the evidence presented in the moving and opposing
papers on defendants’ motion for summary judgment, the trial court correctly
determined the alleged defamatory statement was too vague and ambiguous
to be actionable. (See ZL Technologies, Inc. v. Does 1–7 (2017) 13 Cal.App.5th
603, 624 [“overly vague statements” and “ ‘ “generalized” comments’ ” lacking
specificity as to time or place of alleged conduct may not support defamation
claim]; McGarry v. University of San Diego (2007) 154 Cal.App.4th 97, 116–
117 [“amorphous assertion of immoral behavior” was not actionable].) The
only admissible evidence before the trial court as to what Masry said in his
telephone conversation with Durbin was that he “mentioned a possibility of
involvement of” or “made a comment about something ‘starting with an M
and ending with an L.’ ” As the trial court noted, the term “money
laundering” does not end with an “L.” Moreover, Durbin did not state that
Masry provided any further details that would connect plaintiffs with the
crime of money laundering or that Masry himself was accusing plaintiffs of
money laundering. Indeed, Durbin affirmatively stated that Masry “never
used the term ‘money laundering’ ” during their conversation, that he never
specifically referred to plaintiffs by name or referred to them as being
involved in money laundering, that he did not explain what he meant by his
statement and she did not ask, and that she “never interpreted [Masry’s]
statement as alleging [plaintiffs] being involved in money laundering.”
Durbin’s description of her phone conversation with Masry in her declaration



                                       7
is also supported by the written statement in Durbin’s e-mail to Slobodianiuk
in which she wrote only that Masry had “mentioned a possibility of
involvement of something ‘starting with an M and ending with an L.’ ”
      On appeal, plaintiffs attempt to rely on Masry’s deposition testimony to
argue that he specifically accused plaintiffs of “money laundering.” But
Masry’s deposition was not taken until after plaintiffs filed their opposition to
the summary judgment motion, and that evidence was not before the trial
court. Therefore, we may not consider it. (Havstad v. Fidelity National Title
Ins. Co. (1997) 58 Cal.App.4th 654, 661.) Although plaintiffs tried to discuss
Masry’s deposition at the hearing on the motion for summary judgment, they
did not seek a continuance to obtain relevant discovery when they filed their
opposition to the summary judgment motion, nor did they file any affidavits
or declarations with the trial court at any time to state the evidence might
exist which could not then be presented. (Code Civ. Proc., § 437c, subd. (h).)
Accordingly, the trial court did not abuse its discretion in deciding the motion
based on the evidence before it and without considering Masry’s testimony.
(Ponte v. County of Calaveras (2017) 14 Cal.App.5th 551, 555–556 [trial court
did not err in failing to grant continuance of summary judgment motion
where counsel filed no affidavit showing good cause]; Cooksey v. Alexakis
(2004) 123 Cal.App.4th 246, 251, 254 [trial court did not abuse discretion in
denying continuance where declarations failed to make a good faith showing
what essential facts might exist to oppose summary judgment].)
      Plaintiffs nonetheless argue that the trial court should have denied
defendants’ motion for summary judgment because defendants “admitted” in
their reply brief on the motion that a triable issue of material fact existed.
Plaintiffs contend the statement was a statement against interest under




                                        8
Evidence Code section 1220 and was therefore admissible. For several
reasons, we reject the argument.
      First, defendants’ reply brief on the motion did not admit a triable issue
of fact existed but stated “discovery revealed that there may be a disputed
fact regarding whether the alleged statement is a provable false statement.”
(Italics added.) That vague and equivocal legal conclusion, unaccompanied
by any discussion of or citation to the evidence revealed in discovery, does not
demonstrate the existence of a disputed issue of material fact. Nor are
statements of attorneys in briefs evidence that the court can consider in
ruling on a motion for summary judgment. (See, e.g., Alki Partners, LP v. DB
Fund Services, LLC (2016) 4 Cal.App.5th 574, 590 [matters set forth in points
and authorities are not evidence]; Fuller v. Tucker (2000) 84 Cal.App.4th
1163, 1173 [“Argument of counsel is not evidence.”].) Moreover, plaintiffs
failed to raise the issue in the trial court, and thus have forfeited it on appeal.
(See People v. Dalton (2019) 7 Cal.5th 166, 212 [failure to raise argument
below that district attorney’s statements were admissible under Evid. Code,
§ 1220 forfeited issue on appeal].)
      Finally, the sentence in defendants’ reply brief on the motion suggested
there may be a triable issue of fact “whether the alleged statement is a
provable false statement.” But to constitute defamation a statement must
also be published. To satisfy the publication requirement, a plaintiff must
show the statement was communicated “to some third person who
understands the defamatory meaning of the statement and its application to
the person to whom reference is made.” (Smith v. Maldonado (1999)
72 Cal.App.4th 637, 645; Shively v. Bozanich (2003) 31 Cal.4th 1230, 1242.)
As the trial court concluded, plaintiffs did not “provide any evidence of
extrinsic circumstances which show that [Durbin] understood [the alleged



                                        9
statement] in that derogatory sense” and it was undisputed that Durbin “did
not understand the statement as alleging that Plaintiffs were involved in
that crime [(money laundering)].” Nor do plaintiffs refer to any such evidence
in their briefing on appeal. Where defendants have met their burden by
showing plaintiffs cannot establish an element of their cause of action, the
burden shifts to plaintiffs to demonstrate the existence of a triable issue of
material fact. (Code Civ. Proc., § 437c, subd. (p).) Because plaintiffs failed to
meet that burden in this case, the trial court did not err in granting summary
judgment.
      Because we conclude the trial court properly granted summary
judgment based on the absence of evidence of a provable false statement of
fact and the lack of publication, we need not reach defendants’ arguments the
statements were also privileged under Civil Code section 47 and Government
Code section 821.6.
                             III. DISPOSITION
      The judgment is affirmed. Defendants are to recover their costs on
appeal.




                                       10
                                        MARGULIES, J.




WE CONCUR:



HUMES, P. J.




BANKE, J.




A157893
Kravchuk v. City and County of San Francisco




                                   11